OAPOTO STO, J.
After verdict for the plaintiffs in the sum of $400, the defendant filed a motion for a new trial upon the usual grounds.
The controversy in this case simmered down to a leaky roof in a house built by the defendant for the plaintiffs. The plaintiffs maintained that the defendant, through misrepresentation, had deviated from the height of the roof as shown in the plan which was shown to them when the contract was entered into. The defendant contended that he had built the house strictly in accordance with the original and only plans, and that he had never received any complaints whatsoever from the plaintiffs.
The testimony presented a clear cut issue of fact. The jury was justified in returning the finding which it did both as to liability and damages.
■Motion for new trial denied.